DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 7/19/21, Applicant, on 11/15/21, amended claims. Claims 1-2, 4-8 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
A terminal disclaimer was filed and approved. The double patenting rejection over 16/630,382 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
A… appraisal system (100), said system (100) comprising: 

an analyzer (104) configured to cooperate with said repository (102), said analyzer further configured to analyze said stored employee details for each of said employees based on said set of pre-defined organization rules to generate a plurality of clusters of employees; 
a ranking engine (106) configured to cooperate with said repository (102) and said analyzer (104), said ranking engine (106) comprising: 
a matrix creator (106b) configured to create a matrix for each of said clusters of employees for each of said pre-determined parameters, and further configured to populate each cell of said created matrix with a rating value by comparing a score value of each of the employees associated with said cell; and
a ranking module (106a) configured to cooperate with said matrix creator (106b), and further configured to generate a rank value for each of the employees of said created matrix based on said rating value; 
a validation module (110) configured to cooperate with said ranking engine (106), and further configured to identify at least one error or at least one occurrence of biasness by comparing the rank value of each employee with rank values of other employees of said created matrix; 

…autocorrect said identified error by updating the cell of said created matrix using said computed historical appraisal score values and said set of pre-defined rules;
...to indicate autocorrection of said rank value;
a computation module (112) configured to cooperate with said repository (102) and said ranking engine (106), and further configured to compute emoluments for each of said employees based on said rank value, said actual emoluments, and said set of pre-defined organization rules.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – agreements in the form of contracts or “business relations” – the business relations are following the organization’s agreements to score/rank users). The claims are a series of steps of to appraise/assess employees by ranking the employees, correct any errors in the rank, and compute emoluments (e.g. salary/bonuses) and to further autocorrect error values in appraisal score values. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and generates some assessed value of a person’s performance that conform to a contract (i.e. improve quality) for the business/organization.

A “computer implemented” appraisal “system” comprising: 
“a repository (102) configured to store” a set of pre-defined organization rules, a lookup table having a list of employees, and actual emoluments, computed historical appraisal score values, employee details, and a set of pre-determined parameters corresponding to each of said employees, and a predicted weightage corresponding to each of said set of pre-determined parameters; and (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
 “an updater (111a) configured to cooperate with said validation unit (110), and configured to…”; MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – memory recited to recite that the computer performs the limitations
“a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a flag…” (Generating a “flag” to mark that autocorrection occurred is viewed as “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2B);
wherein said analyzer (104), said ranking engine (106), said validation module (110), said autocorrection engine (111), and said computation module (112) are configured to be implemented using one or more processor(s) (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea).
These elements of “computer, repository” and “implementing each of analyzer, ranking engine, validation module, autocorrection engine, and computation module on a 
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer, repository” and “implementing each of analyzer, ranking engine, validation module, autocorrection engine, and computation module on a processor are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
storing and retrieving information in memory); 
“a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a flag” to indicate autocorrection of said rank value (MPEP 2106.05(d)(II) – electronic recordkeeping).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 8 is directed to a method at step 1, which is a statutory category. Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same 
Claim 2 narrows the abstract idea by stating parameters (e.g. quality, productivity) being assessed. Claim 4 recites an additional element of generating an alert if “biasness or error” is identified. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also viewed as a conventional computer function of MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data.. Claims 5 narrows the abstract idea by applying additional mathematical measures to the weights that are merely stored in claim 1. Claim 6 further narrows the abstract idea by stating the user inputs the value for employees and then repeating steps of claim 1 (compare to other values; populate values in cells of a table). Claim 7 further narrows the abstract idea by stating how the matrix of rankings has two portions. Claim 7 also has an additional element of having part of the matrix be non-editable. It is viewed as “field of use” at step 2a, prong 2 and step 2B – as this just refers to not repeating the data (i.e. rankings) of the same two values. It is a logical extension that values need not be entered twice when the matrix includes a repeat comparison.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nathani (US 2013/0204674) in view of Mahadevan (US 2010/0121685) and Riggs (US 2006/0224530) and Klaus (US 2010/0114672).
Concerning claim 1, Nathani discloses:
A computer implemented appraisal system (100), said system (100) (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device.) comprising: 
a repository (102) configured to store a set of pre-defined organization rules (Nathani 2013/0204674 – See par 47, FIG. 7 – information stored in database; includes “Grouping Rule” according to department and designation; See par 28 –The parameters are identified on the basis of which the employees are ranked. The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization. see par 34 - The parameters may vary with departments which may include different human attributes, such as IQ, technical knowledge, hardworking and so on.), a lookup table having a list of employees (Nathani – see par 49, FIG. 9 – table structure with employee IDs and names; Server 201 stores the details of the group member in the database; See also Mahadevan – See par 23 -  The example database 122 of FIG. 1 includes a set of scoring data 120 containing employee scores for employees that are to be ranked by ranking tool 104.).
Nathani discloses having predicted salaries of people in “last appraisal” (See par 40). While suggested, Nathani does not explicitly disclose having data on:
“and actual emoluments.”
Mahadevan – See FIG. 5A – lists base salary for each employee), 
Nathani in combination with Mahadevan discloses:
computed historical appraisal score values (Nathani – See par 40, FIG. 5 – predicted salaries of people in last appraisal), employee details (Nathani – See par 47 - Apart from the aforementioned entities server also stores information on employee details, group details, group member details, ranking details, employee points and the like), and a set of pre-determined parameters corresponding to each of said employees (Nathani – See par 28, FIG. 3 -  The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization. In one embodiment the parameters specific to engineering department includes technical knowledge, intelligence quotient, processes, sincerity & reliability, communication skills, interpersonal skills and so on), and a predicted weightage corresponding to each of said set of pre-determined parameters (Nathani – See par 44, FIG. 5 - Server 201 finally calculates (509) the predicted value of the employee from the weighted average of predicted salaries on each parameter of the employee; See also par 47, FIG. 7 - Criteria Weightage refers to the each evaluation parameter weightage for comparison.); 
an analyzer (104) configured to cooperate with said repository (102), said analyzer further configured to analyze said stored employee details for each of said employees based on said set of pre-defined organization rules to generate a plurality of clusters of employees (Nathani – See par 28 -The modules includes group generation module 301 that generates the group of employees and maintain the number of employees in a group to be between 8 and 15. In one embodiment the group size can be of any range, and not restricted to 8-15. The group shuffling module 302 checks whether the group is shuffled with the employees of another group. It ensures that the employees in the group are from similar departments  whose capability attributes are similar, like engineers, testers, managers and so on (disclosing rules for the organization- to have “similarity” based on employee details) The parameters are identified on the basis of which the employees are ranked. The parameters may be identified by a group comprising of at least one of Human Resources personnel, department leads and any other related personnel); 
a ranking engine (106) configured to cooperate with said repository (102) and said analyzer (104), said ranking engine (106) (Nathani – See par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304.) comprising: 
a matrix creator (106b) configured to create… for each of said clusters of employees for each of said pre-determined parameters (Nathani – see par 28 – The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization; See par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304.), and further configured to populate each cell…. with a rating value by comparing a score value of each of the employees associated with said cell (Nathani – see par 29 - The transitivity verification module 304 checks for the transitivity error that occurs in the ranks assigned by manager of a group. The transitivity of the system defines the relation between three elements such that if a relation is true between the first and second element and is also true between the second and third element, then it must necessarily be true between the first and third element. If this relation is false then the three elements have a transitivity error.)
While Nathani discloses that there is a group of employees, such as in a department, and they are ranked by parameters (See par 28, 30), as well as checking for transitivity errors between ranks “assigned” (See par 29), it does not explicitly state there is a matrix and a cell. 
Riggs discloses:
a matrix creator (106b) configured to create “a matrix” for each of said clusters of employees for each of said pre-determined parameters (Riggs – See par 19 – pariwsise comparisons; elements are rank-ordered by preference, so that for i<j, element i is equally as important or preferred to element j. Generally, the first element of the set is considered to be the most preferred, the second is the second most preferred, and so on. See par 28 - group can first agree on the ordinal ranking of the elements, and then complete the transition to a ratio scale by agreeing on the values of the comparison judgments; See par 44 - The comparison matrix rows and columns are established according to the rank ordering of the criteria as shown in FIG. 7. Recall that all AHP comparison matrices are reciprocal and have is on the main diagonal. Due to the ordering of the criteria in the present invention and the reciprocity of the matrix, only the entries above the main diagonal need be completed.) and further configured to populate each cell of “said created matrix” with a rating value by comparing a score value of each of the employees associated with said cell (Riggs – see par 45 - The second step in the method is to make the pairwise comparison between the most preferred element and the least preferred element. A value of 8 has been assigned to this comparison (upper right) as shown in FIG. 8. See par 46 - Since 8 is the largest value now possible for any of the remaining pairwise comparison values, none of the additional entries to the matrix can be larger than 8. The third step is to continue making all possible pairwise comparison with respect to the most preferred element as shown in FIG. 9. This completes the first row of the comparison matrix. The method requires that each judgment does not exceed the value of the previous judgment. This is also true for all subsequent rows).
Nathani, in combination with Mahadevan and Riggs discloses:
a ranking module (106a) configured to cooperate with said matrix creator (106b), and further configured to generate a rank value for each of the employees of said created matrix (Riggs FIG. 7, 9) based on said rating value (Nathani – see par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304.);
a validation module (110) configured to cooperate with said ranking engine (106), and further configured to identify at least one error or at least one occurrence of biasness by comparing the rank value of each employee with rank values of other employees of said created matrix (Nathani – see par 31- Rank validation module 306 validates the ranks on different aspects to ensure consistency, removal of biasness and so on. Value determination module determines 307 the value based on ranking output from frontend).
Nathani discloses comparing for transitivity errors in the ranks assigned (See par 29-30, 34). Nathani further discloses that “Further, the server 201 validates (413) the rank of group members by comparing them on different aspects to ensure consistency, removal of biasness and so on” (See par 37-38). However, Nathani does not explicitly disclose that the error is automatically corrected.	Mahadevan discloses:
an autocorrection engine (111) configured to cooperate with said validation module (110), said autocorrection engine (111) configured to autocorrect said identified error or biasness using said computed historical appraisal score values and said set of pre-defined rules (Mahadevan – See par 26 - For example, if an employee E1 is ranked by manager M as number 20 of 100 employees, then that employee E1 has a ranking percentile of 0.20; See par 85 - Yet another option is to use underlying performance data to break the tie. Since both employees E1 and E2 have the same score, a ranking tie occurs for these employees. One way to address this tie scenario is to use the underlying, raw score values to compare the relative ranks of tied employees. In this example of employees E1 and E2, consideration of the raw scores causes employee E2 to be ranked higher than E1, since the raw score for E2 is higher than the raw score for E1. See par 87 - If the option to retain current rankings is chosen, then one possible approach is to start with 1, if it is already taken by anyone, then progress to 2; if it is not taken then use it on the highest ranking employee (e.g., as determined by the auto-rank engine). If the answer is yes, then move on; otherwise, use it and move one. This approach is used to prevent a duplication of a rating that has already been given to an employee prior initiation of the auto-ranking process.)
wherein said autocorrection unit (111) comprises: 
an updater (111a) configured to cooperate with said validation unit (110), and configured to autocorrect said identified error by updating the cell of said created matrix using said computed historical appraisal score values and said set of pre-defined rules (Mahadevan – See par 26 - For example, if an employee E1 is ranked by manager M as number 20 of 100 employees, then that employee E1 has a ranking percentile of 0.20; See par 85 - Yet another option is to use underlying performance data to break the tie. Since both employees E1 and E2 have the same score, a ranking tie occurs for these employees. One way to address this tie scenario is to use the underlying, raw score values to compare the relative ranks of tied employees. In this example of employees E1 and E2, consideration of the raw scores causes employee E2 to be ranked higher than E1, since the raw score for E2 is higher than the raw score for E1. See par 87 - If the option to retain current rankings is chosen, then one possible approach is to start with 1, if it is already taken by anyone, then progress to 2; if it is not taken then use it on the highest ranking employee (e.g., as determined by the auto-rank engine). If the answer is yes, then move on; otherwise, use it and move one. This approach is used to prevent a duplication of a rating that has already been given to an employee prior initiation of the auto-ranking process); and 
a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a… to indicate autocorrection of said rank value (Mahadevan See par 113 - High level managers who have insufficient information to assign individual ranks are assisted by Auto-Rank that suggests an appropriate Rank for every employee at lower levels).
Mahadevan discloses “suggestion” to indicate the correction of the rank (See par 113). There are no further details of the suggestion or how this is indicated/flagged.
Mahadevan in combination with Klaus discloses:
a flag generator (111b) configured to cooperate with said updater (111a), and further configured to generate a “flag” to indicate autocorrection of said rank value (Klaus – See par 20 -The information can be aggregated from various sources via network interface 18 and stored in memory device 14. During use of talent review module 22, some information pertaining to one or more employees may be changed or modified. In this case, talent review module 22 may be configured to automatically update or store the changes in memory device 14 or can change the data stored in the various sources as necessary via network interface 18. When changes are made to the original sources of information, a flag or other type of indication can be stored with the information to indicate that the changes were made during use of talent review module 22).
Nathani, in combination with Mahadevan and Riggs and Klaus disclose:
a computation module (112) configured to cooperate with said repository (102) and said ranking engine (106), and further configured to compute emoluments for each of said employees based on said rank value, said actual emoluments, and said set of pre-defined organization rules (Nathani – See par 44 - Server 201 finds the maximum, minimum and total of predicted value based on the theoretical rank output from the frontend for a group. It then subtracts (505) the minimum predicted value for a group with the other two equations. In one embodiment, server 201 checks (506) whether number of constants in each equation are 2. It then solves (507) the equations and finds the value of the constants and then substitutes (508) the value of the constants against each ranking output from front end to find the predicted value on each parameter. Server 201 finally calculates (509) the predicted value of the employee from the weighted average of predicted salaries on each parameter of the employee (See fig. 5 – says “predicted salary”; see also Mahadevan – see par 6 - Ranking allows managers in an organization to rank their workforce from 1 to N, where 1 is the highest ranking employee and N is the lowest ranking employee. With ranking, it is easy to identify for example, the top 15% of an Enterprise or the lowest 5%. This then can assist in the compensation or promotion processes. See FIG. 8B-C, par 112 – “forced ranking” 820 for auto-ranking employees- as well as determining “bonus amount” [see column two to the left of 820) ), 
wherein said analyzer (104), said ranking engine (106), said validation module (110), said autocorrection engine (111), and said computation module (112) are configured to be implemented using one or more processor(s) (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device; Klaus – See par 18 - Talent review module 22 and/or other related talent review circuitry and systems, which can be stored partially or fully in memory device 14, and any other software, programs, or computer code including executable logical instructions as described herein, can be embodied in computer-readable media for execution by any suitable processing device, such as processing device 12).
Both Nathani and Mahadevan are analogous art as they are directed to ranking employees (See Nathani par 28; Mahadevan par 23-24). 1 Nathani discloses having predicted salaries of people in “last appraisal” (See par 40). Mahadevan improves upon Nathani by explicitly having salaries for the employees (See FIG. 5A). One of ordinary skill in the art would be motivated to further include explicitly having past salaries to efficiently improve the salary predictions in Nathani. 2) Nathani discloses comparing for transitivity errors in the ranks assigned (See par 29-30, 34). Nathani further discloses removal of biasness and so on” (See par 37-38).  Mahadevan improves upon Nathani by explicitly preventing duplication of ranking/ratings that has already been given to another employee (i.e. progress from 1 to 2, etc) and using auto-ranking that suggests an appropriate rank (See par 87, 113). One of ordinary skill in the art would be motivated to further include explicitly preventing duplication of ratings/rankings to efficiently improve upon the identification of transitivity errors and “removal of biasness” in Nathani.
Nathani, Mahadevan, Riggs, and Klaus are analogous art as they are directed to ranking items/employees comparatively (See Nathani par 28; Mahadevan par 23-24; Riggs par 18-19, 28 (“group can first agree on the ordinal ranking of the elements, and then complete the transition to a ratio scale by agreeing on the values of the comparison judgments”)); Klaus par 38). 1) Nathani discloses that there is a group of employees, such as in a department, and they are ranked by parameters (See par 28, 30) as well as checking for transitivity errors between ranks “assigned” (See par 29). Riggs improves upon Nathani and Mahadevan by explicitly having a “matrix” with the comparison values (See par 44) and further completing the values of the matrix such that judgments do not exceed value of previous judgments (See par 45-46, FIG. 7-9). One of ordinary skill in the art would be motivated to further include explicitly having a matrix and completing the comparison values that do not exceed value of previous judgment to efficiently improve upon the ranks “assigned” that are checked for transitivity errors in Nathani and the prevention of duplicate entries in Mahadevan. 2) Nathani discloses comparing for transitivity errors in the ranks assigned (See par 29-30, removal of biasness and so on” (See par 37-38).  Mahadevan discloses “suggestion” to indicate the correction of the rank (See par 113). Klaus improves upon Nathani, Mahadevan, and Riggs by explicitly having a “flag” for any changes to the rankings of the talent review (See par 20). One of ordinary skill in the art would be motivated to further include explicitly having a flag for any changes to the rank to efficiently improve upon the identification of transitivity errors and “removal of biasness” in Nathani and the “suggested” rank (par 113) in Mahadevan.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of apprising employees by rank to determine a value for an employee (see par 23) in Nathani to further explicitly have salary information (Mahadevan FIG. 5A) and further prevent duplicate ranks using auto-ranking (Mahadevan (See par 87, 113); and further  having a matrix with comparison values and completing values in the matrix that do not exceed value of previous judgments as disclosed in Riggs and further “flag” changes to the original ranking of talent as disclosed in Klaus, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.


A computer implemented method (200) for providing appraisal to employees (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device), said method (200) comprising the steps of: 
storing (202), in a repository (102), a set of pre-defined organization rules (Nathani 2013/0204674 – See par 47, FIG. 7 – information stored in database; includes “Grouping Rule” according to department and designation; See par 28 –The parameters are identified on the basis of which the employees are ranked. The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization. see par 34 - The parameters may vary with departments which may include different human attributes, such as IQ, technical knowledge, hardworking and so on), a lookup table having a list of employees (Nathani – see par 49, FIG. 9 – table structure with employee IDs and names; Server 201 stores the details of the group member in the database; See also Mahadevan – See par 23 -  The example database 122 of FIG. 1 includes a set of scoring data 120 containing employee scores for employees that are to be ranked by ranking tool 104), and actual emoluments (Mahadevan – See FIG. 5A – lists base salary for each employee), computed historical appraisal score values (Nathani – See par 40, FIG. 5 – predicted salaries of people in last appraisal), employee details (Nathani – See par 47 - Apart from the aforementioned entities server also stores information on employee details, group details, group member details, ranking details, employee points and the like), and a set of pre-determined parameters corresponding to each of said employees (Nathani – See par 28, FIG. 3 -  The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization. In one embodiment the parameters specific to engineering department includes technical knowledge, intelligence quotient, processes, sincerity & reliability, communication skills, interpersonal skills and so on), and a predicted weightage corresponding to each of said set of pre-determined parameters (Nathani – See par 44, FIG. 5 - Server 201 finally calculates (509) the predicted value of the employee from the weighted average of predicted salaries on each parameter of the employee; See also par 47, FIG. 7 - Criteria Weightage refers to the each evaluation parameter weightage for comparison); 
analyzing (204), by an analyzer (104), stored employee details for each of said employees based on said set of pre-defined organization rules to generate a plurality of clusters of employees (Nathani – See par 28 -The modules includes group generation module 301 that generates the group of employees and maintain the number of employees in a group to be between 8 and 15. In one embodiment the group size can be of any range, and not restricted to 8-15. The group shuffling module 302 checks whether the group is shuffled with the employees of another group. It ensures that the employees in the group are from similar departments  whose capability attributes are similar, like engineers, testers, managers and so on (disclosing rules for the organization- to have “similarity” based on employee details) The parameters are identified on the basis of which the employees are ranked. The parameters may be identified by a group comprising of at least one of Human Resources personnel, department leads and any other related personnel); 
creating (206), by a matrix creator (106b) of a ranking engine (106), a matrix (Riggs – See par 19 – pariwsise comparisons; elements are rank-ordered by preference, so that for i<j, element i is equally as important or preferred to element j. Generally, the first element of the set is considered to be the most preferred, the second is the second most preferred, and so on. See par 28 - group can first agree on the ordinal ranking of the elements; See par 44 - The comparison matrix rows and columns are established according to the rank ordering of the criteria as shown in FIG. 7. Recall that all AHP comparison matrices are reciprocal and have is on the main diagonal) for each of said clusters of employees for each of said pre-determined parameters (Nathani – see par 28 – The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization; See par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304); 
populating (208), by said matrix creator (106), each cell of said created matrix (Riggs – see par 45 - The second step in the method is to make the pairwise comparison between the most preferred element and the least preferred element. See par 46 - Since 8 is the largest value now possible for any of the remaining pairwise comparison values, none of the additional entries to the matrix can be larger than 8. The third step is to continue making all possible pairwise comparison with respect to the most preferred element as shown in FIG. 9. This completes the first row of the comparison matrix. The method requires that each judgment does not exceed the value of the previous judgment.) with a rating value by comparing a score value of each of the employees associated with said cell (Nathani – see par 29 - The transitivity verification module 304 checks for the transitivity error that occurs in the ranks assigned by manager of a group. The transitivity of the system defines the relation between three elements such that if a relation is true between the first and second element and is also true between the second and third element, then it must necessarily be true between the first and third element. If this relation is false then the three elements have a transitivity error); 
generating (210), by a ranking module (106a) of said ranking engine (106), a rank value for each of the employees of said created matrix (Riggs FIG. 7, 9) based on said rating value (Nathani – see par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304);
identifying (212), by a validation module (110), at least one error or at least one occurrence of biasness by comparing the rank value of each employee with rank values of other employees of said created matrix (Nathani – see par 31- Rank validation module 306 validates the ranks on different aspects to ensure consistency, removal of biasness and so on. Value determination module determines 307 the value based on ranking output from frontend); 
autocorrecting (214), by an autocorrection engine (111), said identified error or biasness using said computed historical appraisal score values and said set of pre-defined rules (Mahadevan – See par 26 - For example, if an employee E1 is ranked by manager M as number 20 of 100 employees, then that employee E1 has a ranking percentile of 0.20; See par 85 - Yet another option is to use underlying performance data to break the tie. One way to address this tie scenario is to use the underlying, raw score values to compare the relative ranks of tied employees. In this example of employees E1 and E2, consideration of the raw scores causes employee E2 to be ranked higher than E1, since the raw score for E2 is higher than the raw score for E1. See par 87 - If the option to retain current rankings is chosen, then one possible approach is to start with 1, if it is already taken by anyone, then progress to 2; if it is not taken then use it on the highest ranking employee (e.g., as determined by the auto-rank engine). If the answer is yes, then move on; otherwise, use it and move one. This approach is used to prevent a duplication of a rating that has already been given to an employee prior initiation of the auto-ranking process); 
autocorrecting, by an updater (111a), said identified error by updating the cell of said created matrix using said computed historical appraisal score values and said set of pre-defined rules (Mahadevan – See par 26 - For example, if an employee E1 is ranked by manager M as number 20 of 100 employees, then that employee E1 has a ranking percentile of 0.20; See par 85 - Yet another option is to use underlying performance data to break the tie. Since both employees E1 and E2 have the same score, a ranking tie occurs for these employees. One way to address this tie scenario is to use the underlying, raw score values to compare the relative ranks of tied employees. In this example of employees E1 and E2, consideration of the raw scores causes employee E2 to be ranked higher than E1, since the raw score for E2 is higher than the raw score for E1. See par 87 - If the option to retain current rankings is chosen, then one possible approach is to start with 1, if it is already taken by anyone, then progress to 2; if it is not taken then use it on the highest ranking employee (e.g., as determined by the auto-rank engine). If the answer is yes, then move on; otherwise, use it and move one. This approach is used to prevent a duplication of a rating that has already been given to an employee prior initiation of the auto-ranking process);
a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a “flag” (Klaus – See par 20 -The information can be aggregated from various sources via network interface 18 and stored in memory device 14. During use of talent review module 22, some information pertaining to one or more employees may be changed or modified. In this case, talent review module 22 may be configured to automatically update or store the changes in memory device 14 or can change the data stored in the various sources as necessary via network interface 18. When changes are made to the original sources of information, a flag or other type of indication can be stored with the information to indicate that the changes were made during use of talent review module 22) to indicate autocorrection of said rank value (Mahadevan See par 113 - High level managers who have insufficient information to assign individual ranks are assisted by Auto-Rank that suggests an appropriate Rank for every employee at lower levels).
computing (216), by a computation module (112), emoluments for each of said employees based on said rank value, said actual emoluments and said set of pre-defined organization rules (Nathani – See par 44 - Server 201 finds the maximum, minimum and total of predicted value based on the theoretical rank output from the frontend for a group. It then subtracts (505) the minimum predicted value for a group with the other two equations. In one embodiment, server 201 checks (506) whether number of constants in each equation are 2. It then solves (507) the equations and finds the value of the constants and then substitutes (508) the value of the constants against each ranking output from front end to find the predicted value on each parameter. Server 201 finally calculates (509) the predicted value of the employee from the weighted average of predicted salaries on each parameter of the employee (See fig. 5 – says “predicted salary”); see also Mahadevan – see par 6 - Ranking allows managers in an organization to rank their workforce from 1 to N, where 1 is the highest ranking employee and N is the lowest ranking employee. With ranking, it is easy to identify for example, the top 15% of an Enterprise or the lowest 5%. This then can assist in the compensation or promotion processes. See FIG. 8B-C, par 112 – “forced ranking” 820 for auto-ranking employees- as well as determining “bonus amount” [see column two to the left of 820)).
It would have been obvious to combine Nathani, Mahadevan, Riggs, and Klaus for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Nathani discloses:
The system (100) as claimed in claim 1, wherein said set of pre-determined parameters is selected from the group consisting of on-time project deliverables, discipline, attentiveness, punctuality, obedience to an organization policies, technical knowledge, productivity, and quality of work (Claim only requires one of the descriptive names. Examiner notes that none of the names hold patentable weight – See MPEP 2111.05 – printed matter – “the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” – For purposes of compact prosecution, art is still applied - Nathani – See par 28 - Parameters may be specific to each department in the organization. In one embodiment the parameters specific to engineering department includes technical knowledge, intelligence quotient, processes, sincerity & reliability (disclosing “on-time project deliverables” or punctuality), communication skills, interpersonal skills and so on).

Concerning claim 4, Nathani discloses:
The system (100) as claimed in claim 1, wherein said validation module (110) is configured to generate an alert if biasness or error is identified (Nathani – See par 34 -  The transitivity module in the server 201 checks (407) whether any transitivity occurred within the parameters generated by the group owner 203. See par 38 -  In one embodiment, the server 201 checks for the same group biasedness. See par 39 - Server 201 checks (414) for any anomalies in the rank validation and calculate (415) the overall rank and points for individual parameter – (See FIG. 4 –if anomaly 414 occurs – go to B – which is in FIG. 3A – and is 406 – “parameter comparison filled by group owner” – thus the alert is given to an owner upon finding bias/anomaly)).

Concerning claim 6, Nathani in combination with Mahadevan and Riggs discloses:
The system (100) as claimed in claim 1, wherein said matrix creator (106b) comprises: 
an input module (108a) configured to facilitate a user to provide said score value of each employees (Nathani See par 35 - the group owner 203 or a manager ranks the employees in the group based on the comparisons between the employees in a group. In one embodiment, group owner 203 uses simple operators such as >, =, <(>means 3, =means 2 and <means 1) to compare and rank the members of each group and carries a certain weightage; see also Mahadevan see par 74 - User interface 502 provides a column 504 (entitled "Forced Rankings" although it also be referred to as just "Rankings") for allowing a manager to input rankings of employees. see par 76 - Managers can then manually adjust the rankings as desired.); 
a comparator (108b) configured to cooperate with said input module (108a), and further configured to compare said score value of each of the employees associated with each cells of said created matrix to generate said rating value for each employee of said created matrix (Nathani – see par 29 - The transitivity verification module 304 checks for the transitivity error that occurs in the ranks assigned by manager of a group. The transitivity of the system defines the relation between three elements such that if a relation is true between the first and second element and is also true between the second and third element, then it must necessarily be true between the first and third element. If this relation is false then the three elements have a transitivity error; see par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304); and 
a populating module (108c) configured to cooperate with said comparator (108b), and further configured to populate each cell of said created matrix (Riggs – see par 45 - The second step in the method is to make the pairwise comparison between the most preferred element and the least preferred element. A value of 8 has been assigned to this comparison (upper right) as shown in FIG. 8. See par 46 - Since 8 is the largest value now possible for any of the remaining pairwise comparison values, none of the additional entries to the matrix can be larger than 8. The third step is to continue making all possible pairwise comparison with respect to the most preferred element as shown in FIG. 9. This completes the first row of the comparison matrix. The method requires that each judgment does not exceed the value of the previous judgment. This is also true for all subsequent rows) with said rating value (Nathani – see par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304), wherein said input module (108a), said comparator (108b), and said populating module (108c) are configured to be implemented using one or more processor(s) (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device).
It would have been obvious to combine Nathani, Mahadevan, and Riggs for the same reasons as discussed with regards to claim 1.


Riggs discloses:
The system (100) as claimed in claim 1, wherein said matrix creator (106b) includes a splitting module (108d) configured to diagonally split said created matrix into an upper triangulation matrix and a lower triangulation matrix (Riggs – See par 19 - If a matrix would be constructed of all of the judgements, with the rows containing all of elements in rank order left to right, with the left most element being the most preferable and the columns being constructed in rank order from the top to the bottom, with the top element being the most preferable, it is clear that in this matrix, all of the judgments that exceed 1 will be above the main diagonal of the matrix, and their reciprocals will all be below the diagonal.), wherein either of said upper triangulation matrix or said lower triangulation matrix is a non-editable triangulation matrix (Riggs – See par 27 - Furthermore, it is noted it is not necessary to include the entries below the diagonal since these entries, which are the reciprocal of its mirror entries in the top half of the matrix, would not be necessary. Therefore, all of the squares below the diagonal are blackened.), said splitting module (108d) is configured to be implemented using one or more processor(s) (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device; see also Mahadevan – See par 115 -computer system 1400 performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408).
It would have been obvious to combine Nathani, Mahadevan, and Riggs for the same reasons as discussed with regards to claim 1. In addition, Riggs further improves upon Nathani and Mahadevan by disclosing that the comparison ranks need not be duplicated for the same rank between two items.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nathani (US 2013/0204674) in view of Mahadevan (US 2010/0121685) and Riggs (US 2006/0224530), and Klaus (US 2010/0114672) as applied to claims 1-2, 4, and 6-8 above, and further in view of Paizis (US 6,338,042).
	Concerning claim 5, Nathani discloses that the predicted value based on ranking needs a graph/equation that may be linear and that to execute the “value determination algorithm” there needs to be weights of the parameters (See par 40, 42). Klaus discloses grouping employees into percentages or standard deviations to illustrate performance/value of employees (See par 47). However, Nathani, Mahadevan, Riggs, and Klaus do not explicitly disclose a fitting technique as recited.
	Paizis discloses the limitations:
Paizis – See col. 5, lines 60-67; Col. 6, lines 1-10 - Once the contribution scores are obtained, the competency scores and the contribution scores are processed using a regression formula in step 312. In general, the regression formula or, more generally, regression algorithm, is arranged to produce a weighted, combined score for each individual. As the regression formula is based upon the relative importance placed upon contribution scores and competency scores, the regression formula may vary widely; see FIG. 3 – generate combined scores from regression formula 316; use combined scores to produce a ranking for individuals in a given role 320).
Nathani, Mahadevan, Riggs, Klaus, and Paizis are analogous art as they are directed to ranking items/employees comparatively (See Nathani par 28; Mahadevan par 23-24; Riggs par 18-19, 28; Klaus par 38; Paizis Abstract). Nathani discloses that the predicted value based on ranking needs a graph/equation that may be linear and that to execute the “value determination algorithm” there needs to be weights of the parameters (See par 40, 42). Paizis improves upon Nathani, Mahadevan, Riggs, and Klaus by explicitly using regression for determining the rankings (See Col. 5-6, FIG. 3). One of ordinary skill in the art would be motivated to further include using regression to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of apprising employees by rank to determine a value for an employee (see par 23) using weights for parameters (see par 40, 42) in Nathani to further use regression for determining rankings as disclosed in Paizis, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 101, Applicant argues that the claims are not directed to an abstract idea grouping. Remarks, pages 8-9. In response, Examiner respectfully disagrees. The arguments fail to address the 101 rejection or even the claim limitations. The claims are directed to the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – agreements in the form of contracts or “business relations” – the business relations are following the organization’s agreements to score/rank users). Applicant’s arguments are not persuasive, as the claims are directed to scoring/ranking employees. Yes, the claim is performed by a 
Applicant further argues that the claim is eligible under step 2a, prong 2 as a practical application because there is an “improvement in the field of appraisal systems by computing.” Remarks, page 11. In response, Examiner respectfully disagrees. Merely stating “the abstract idea is now automated” is akin to “MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea.” Accordingly, the argument is not persuasive. Applicant’s arguments pertaining the “appraisal” given to people is related to the abstract idea. Giving an appraisal of workers, and scoring systems for helping reduce bias of some employees/managers, is part of the abstract idea and is not an additional element in the claimed invention.
Applicant then argues that all of the limitations for claim 1, on page 3 [see claims 10/21/21] are “technological” and “not conventional.” Remarks, page 12-13. In response, Examiner respectfully disagrees. Giving names to each of the modules does not make the claim eligible under 2a, prong 2 or step 2b. As explained in the 101 rejection, these limitations are just stating software modules/engines perform each step on a computer. 
Applicant then argues that technological improvements include “facilitates objective ranking which limits biased ranking; facilitates ranking of employees based on different discrete parameters; and auditable thereby eliminating biased apparisals.” Remarks, page 13. In response, Examiner respectfully disagrees. First, it is unclear if each of these are even in the claims or are a result of the claims. For example, there are no limitations directed to being “objective/auditable.” Nonetheless, even if recited in 
With regards to step 2B, Applicant then argues that 101 rejection did not identify one of four enumerate types of evidence. Remarks, page 14. In response, Examiner respectfully disagrees. Only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Moreover, some of the limitations were identified as “conventional” with citations to the corresponding portion of the MPEP.
With regards to 103, Applicant argues that Mahadevan does not disclose “said autocorrection unit said autocorrection engine (111) configured to autocorrect said identified error or biasness by correcting manager score values using said computed historical score values, said ratings values computed said peer score values and said set of pre-defined rules” because Mahadevan solves a “different problem” and provides a “different result.” Remarks, pages 17-18. In response, Examiner respectfully disagrees. Mahadevan corrects errors, as explicitly stated in paragraph 113 that Applicant cited. Paragraph 85 has an error of a tie occurring, and it uses “raw scores values to compare relative ranks of tied employees”. Thus, it is using a rule [a procedure] and the historical and peer scores to overcome the errors. Applicant’s arguments citing all of the paragraphs are not persuasive.

Remaining arguments are moot in view of the revised rejections necessitated by the rejections.
Suggestions
Examiner suggests considering amending claim 1 so that the limitations in claim 5 are positively utilized in an aspect of the claim. At this time, predicted weightage is just “stored” in claim 1. It Is not used in any other limitation. For example page 12 of specification discloses some calculations that occur based on the weightage. Page 17-18 discloses a different aspect of how the weightage is utilized. Examiner suggests considering reciting some aspect of these portions, so that the weightage is something positively utilized in an amended version of claim 1 that also includes claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619